Citation Nr: 0936134	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Whether a timely notice of disagreement was filed as to 
an August 2005 rating decision which assigned an initial 
noncompensable evaluation for a right ankle disorder.

5.  Whether a timely notice of disagreement was filed as to a 
December 2005 rating decision which assigned an initial 10 
percent evaluation for a right knee disorder and an initial 
10 percent evaluation for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to March 
1989 and from February 2003 to September 2004.   He also had 
additional service with the Army National Guard.

These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision by 
the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of entitlement to service connection for a 
gastrointestinal disorder, headaches and a left shoulder 
disorder are addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  On August 19, 2005, the RO mailed notification to the 
Veteran of its August 2005 decision that (in pertinent part) 
awarded service connection for a right ankle disorder and 
assigned a noncompensable evaluation for such disability.

2.  A Notice of Disagreement with the August 2005 rating 
decision, which assigned an initial noncompensable evaluation 
for a right ankle disorder, was not received from the Veteran 
or his representative on or prior to August 19, 2006.

3.  On December 15, 2005, the RO mailed notification to the 
Veteran of its December 2005 decision that (in pertinent 
part) awarded service connection for disorders of the right 
and left knee and assigned 10 percent evaluations for each 
disability.

4.  A Notice of Disagreement with the December 2005 rating 
decision, which assigned an initial 10 percent evaluation for 
a right knee disorder and an initial 10 percent evaluation 
for a left knee disorder, was not received from the Veteran 
or his representative on or prior to December 15, 2006.


CONCLUSIONS OF LAW

1.  The requirements for a timely Notice of Disagreement with 
respect to an August 2005 rating decision, which assigned an 
initial noncompensable evaluation for a right ankle disorder, 
have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.300, 20.301, 20.302 (2008).

2.  The requirements for a timely Notice of Disagreement with 
respect to a December 2005 rating decision, which assigned an 
initial 10 percent evaluation for a right knee disorder and 
an initial 10 percent evaluation for a left knee disorder, 
have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.300, 20.301, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

As will be discussed further below, the claims regarding the 
timeliness of the Veteran's Notice of Disagreement are being 
denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).

Timeliness of Notice of Disagreement

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  The appeal of an issue to the Board 
requires a timely-filed Notice of Disagreement and following 
the issuance of a Statement of the Case, a timely-filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
that can be reasonably construed as expressing disagreement 
with that determination and a desire for appellate review.  
38 C.F.R. § 20.201.

Ordinarily, the Notice of Disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  The Notice of 
Disagreement must be filed with the VA office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.

In the present case, on August 19, 2005, the RO mailed 
notification to the Veteran of its August 2005 decision that 
(in pertinent part) awarded service connection for a right 
ankle disorder, and assigned a noncompensable rating for such 
disability.   On December 15, 2005, the RO mailed 
notification to the Veteran of its December 2005 decision 
that (in pertinent part) awarded service connection for 
disorders of the right and left knee and assigned 10 percent 
evaluations for each disorder.  No Notice of Disagreement was 
received from the appellant or his representative on or 
before August 19, 2006 or December 15, 2006.  

A Notice of Disagreement was received from the Veteran in 
January 2007 with respect to the RO's decisions as to his 
right knee, left knee and right ankle.  In a March 2007 
letter, the RO informed the appellant that because this 
statement was not received within one year of the 
notification of the August or December 2005 rating decisions, 
it was not a timely Notice of Disagreement.

Based on this record, the Board finds that the appellant did 
not timely file a Notice of Disagreement with the August 2005 
or December 2005 rating decisions.  No document was received 
on or before August 19, 2006 or December 15, 2006 that could 
be construed as a Notice of Disagreement as defined in 38 
C.F.R. §§ 20.201, 20.300, 20.301, 20.302.  There is no 
evidence that during the year following the issuance of the 
August 2005 rating decision that the Veteran submitted a 
Notice of Disagreement with respect to the initial rating 
assigned for the right ankle.  Also, there is no evidence 
that during the year following the issuance of the December 
2005 rating decision that the Veteran submitted a Notice of 
Disagreement with respect to the initial ratings assigned for 
the right knee and the left knee.  

The Veteran has indicated that he was led to believe that 
although a particular person (who was specifically assigned 
to his claims) no longer worked with his service 
representative agency, his case would be handled.  Also, he 
has stated that he was informed by a VA employee that he had 
time to appeal the decisions.  While it is regrettable if the 
Veteran may have received erroneous advice from his service 
representative or by a VA employee, such error would not 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (erroneous advice by government employee, [though here 
also a service representative], is not a basis for legal 
entitlement to the benefit sought).

As a timely Notice of Disagreement was not submitted with the 
August 2005 rating decision or the December 2005 rating 
decision, the appeals as to the timeliness is denied.  Since 
the law is dispositive in this matter, the claims must be 
denied because of the lack of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

A timely filed a Notice of Disagreement was not received with 
respect to an August 2005 rating decision, which assigned an 
initial noncompensable evaluation for a right ankle disorder, 
and the appeal is denied.

A timely filed a Notice of Disagreement was not received with 
respect to a December 2005 rating decision, which assigned an 
initial 10 percent evaluation for a right knee disorder and 
an initial 10 percent evaluation for a left knee disorder, 
and the appeal is denied.


REMAND

The Board finds that additional action is warranted with 
respect to the Veteran's claims for service connection for a 
gastrointestinal disorder, headaches and a left shoulder 
disorder.

With respect to the claims for a gastrointestinal disorder 
and headaches, the Veteran has been diagnosed as having 
gastroesophageal reflux disorder and headaches following the 
VA examination in March 2005.  The Veteran reported the onset 
of reflux symptoms in May 2003 while he was on active duty.  
He stated that he has treated himself with over-the-counter 
medication whenever he was symptomatic.  The Veteran also 
reported the onset of headaches in early 2004 and that he 
started having headaches after he was deployed to Iraq and 
exposed to several burning materials such as trash, oil, 
pipelines and latrine waste.  The examiner did not provide a 
nexus with regard to either disorder.  

Although the service treatment records do not specifically 
document complaints of reflux or headaches, the Veteran has 
reported a continuity of symptoms since service.  The Veteran 
is competent to offer a description of the symptoms he 
experienced in service, and to describe a continuity of 
symptoms since service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
further VA examination is needed so that an examiner can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between any gastroesophageal disorder and 
headaches and service.

With regard to the claim for service connection for a left 
shoulder disorder, the Veteran alleges that he injured the 
shoulder in June 2003 while he was in Iraq.  He stated that 
he suffered a fall and that his shoulder has progressively 
become worse.  The Board finds the Veteran's statements to be 
credible in light of his reported duties in Iraq.  
Furthermore, a 2005 VA MRI of the left shoulder revealed a 
tear of the supraspinous tendon.  The Veteran has been 
diagnosed as having a rotator cuff tear of the left shoulder.  
A VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current left shoulder disorder and service.
 
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any gastroesophageal reflux 
disorder that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to: (1) whether any currently 
diagnosed gastroesophageal reflux 
disorder represents a chronic disorder, 
and (2) whether it is related to the 
gastrointestinal symptomatology the 
Veteran reports he experienced during 
service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any headache disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to: (1) whether any currently 
diagnosed headaches disorder represents a 
chronic disorder, and (2) whether it is 
related to the headache symptomatology 
the Veteran reports he experienced during 
service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any left shoulder disorder 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to whether any currently 
diagnosed left shoulder disorder 
represents a chronic disorder that is 
related to the symptomatology the Veteran 
reports he experienced during service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


